DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. [JP 2014-078638 A] in view of KR 20-0261541 Y1.
Takaoka et al. discloses iron core of a transformer, the iron core comprising: 
- an upper yoke [15] provided at opposite ends thereof with leg coupling portions, the upper yoke being manufactured by stacking a plurality of yoke steel sheets; 
- a lower yoke [15] extending parallel to the upper yoke, the lower yoke being provided at opposite ends thereof with leg coupling portions, the lower yoke being manufactured by stacking a plurality of yoke steel sheets; 
- end legs [14, 45] installed in a direction perpendicular to a direction in which the upper yoke and the lower yoke extend, one end of each of the end legs being coupled to a corresponding one of the leg coupling portions of the upper yoke and the other end of each of the end legs being coupled to a corresponding one of the leg coupling portions of the lower yoke, wherein the stacked yoke steel sheets and leg steel sheets overlap each other by a 
Takaoka et al. discloses the instant claimed invention except for a space is formed between a first open end provided at each of the leg coupling portions and a second open end provided at a corresponding one of the yoke coupling portions.
KR 20-0261541 Y1 discloses laminated magnetic core [figures 1-3] having end corners arranged to have an angle of 45 degrees.  These corners are the same as the space formed, as claimed.
It would have been obvious at the time the invention was made to arrange the magnetic core of Takaoka et al. to have a space formed between a first open end and a second open end, as suggested by KR 20-0261541 Y1, for the purpose of facilitating assembling and/or manufacturing.
Regarding claims 4 and 7, Takaoka et al. further discloses the three legs [14, 45] which have both end portions coupled to the leg coupling portions of the upper and lower yoke, comprises multiple steel plates which are alternately laminated and arranged different from one another in the width and length in bot end portions there [see figures 9-13.]
The specific coupling and/or arrangement of the coupling end portions would have been an obvious design consideration for the purpose of improving coupling between end portions.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. in view of KR 20-0261541 Y1 as applied to claim 1 above, and further in view of JP 11-111529A.
Regarding claim 5, Takaoke et al. in view of KR 20-0261541 Y1 discloses the instant claimed invention except for a coupling material.

It would have been obvious at the time the invention was made to use coupling material in Takaoke et al. in view of KR 20-0261541 Y1, as suggested by JP 11-111529A, for the purpose of facilitating coupling between leg/yoke.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. in view of KR 20-0261541 Y1 as applied to claim 1 above, and further in view of KR 10-2016-0081493 A.
Takaoka et al. in view of KR 20-0261541 Y1 discloses the instant claimed invention except for curved profile of the yokes and the legs.
KR 10-2016-0081493 A discloses a magnetic core structure for a transformer including upper/lower yokes [100, 200] and a plurality of legs [310, 320], wherein the yokes and the legs having different width laminates from one another to form a circular cross-section in laminated direction [see figure 5.]
It would have been obvious at the time the invention was made to use the circular cross-section design/arrangement of KR 10-2016-0081493 in Takaoka et al. in view of KR 20-0261541 Y1 for the purpose of providing ease of winding assembling and preventing the winding wires from damages.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837